                      Case 21-10474-MFW        Doc 495     Filed 05/26/21   Page 1 of 1
                                           21-10474 Alamo Drafthouse


First Name   Last Name                Party Representing                           Firm Name
   Gregg       Galardi                   Buyer/Lenders                          Ropes & Gray LLP
  Andrew       Nazar                   Alamo Franchisees                          Polsinelli P.C.
   Betsy      Feldman                       Debtors                    Young Conaway Stargatt & Taylor, LLP
                         La Cantera Development Company LLC and La
 Jennifer       Wertz                                                           Jackson Walker LLP
                                  Cantera Crossing Retail LLC
Charles          Dale                Fortress Credit Corp.                     PROSKAUER ROSE LLP
Matthew          Lunn                       Debtors                    Young Conaway Stargatt & Taylor, LLP
  Jason       DiBattista                 LevFin Insights                           LevFin Insights
Jennifer        Raviele              Regency Centers L.P.                    Kelley Drye & Warren LLP
Matthew        McGuire                Fortress Credit Corp                    Landis Rath & Cobb LLP
 Nicolas        Jenner               Fortress Credit Corp.                    Landis Rath & Cobb LLP
Timothy           Fox                     U.S. Trustee                       Office of the U.S. Trustee
Michael        Tomback                  Reorg Research
Cristine     Schwarzman            ACP Alamo Finance, Inc.                       Ropes & Gray LLP
 Laurel         Roglen              Albee Development LLC                        Ballard Spahr LLP
Jennifer        Raviele              Regency Centers L.P.                    Kelley Drye & Warren LLP
